

116 HR 2055 IH: An Act Targeting Resources to Communities in Need
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2055IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Clyburn (for himself, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Ms. Blunt Rochester, Mr. Brown of Maryland, Mr. Butterfield, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Cox of California, Mr. Danny K. Davis of Illinois, Mrs. Demings, Mr. Michael F. Doyle of Pennsylvania, Mr. Espaillat, Mr. Evans, Ms. Fudge, Mr. Gomez, Mr. Hastings, Mr. Horsford, Ms. Jackson Lee, Mr. Jeffries, Ms. Johnson of Texas, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mr. Langevin, Ms. Lee of California, Mr. Lewis, Mrs. McBath, Mr. McEachin, Mr. Meeks, Ms. Moore, Ms. Norton, Ms. Omar, Mr. Panetta, Ms. Plaskett, Ms. Pressley, Mr. Raskin, Mr. Richmond, Mr. Rush, Mr. Ryan, Ms. Sewell of Alabama, Mr. Soto, Mr. Thompson of Mississippi, Mr. Veasey, Mrs. Watson Coleman, Ms. Wasserman Schultz, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on the Judiciary, Energy and Commerce, Education and Labor, Science, Space, and Technology, Agriculture, Foreign Affairs, Financial Services, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide an increased allocation of funding under certain programs for assistance in persistent
			 poverty counties, and for other purposes.
	
 1.Short titleThis Act may be cited as An Act Targeting Resources to Communities in Need. 2.DefinitionsIn this Act:
 (1)Development programThe term development program means any of the following programs, offices, or appropriations accounts: (A)Any program administered by the Office of Rural Development of the Department of Agriculture.
 (B)The Appalachian Regional Commission. (C)Department of Commerce, Economic Development Administration, Economic Development Assistance Programs.
 (D)The Delta Regional Authority. (E)The Denali Commission.
 (F)Any training or employment services program administered by the Employment and Training Administration of the Department of Labor.
 (G)Department of Health and Human Services, Health Resources and Services Administration. (H)Environmental Protection Agency, State and Tribal Assistance Grants.
 (I)Department of Commerce, National Institute of Standards and Technology, Construction. (J)Any program under the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 1111 et seq.).
 (K)The Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).
 (L)A victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386.
 (M)Any program authorized under the Trafficking Victims Protection Reauthorization Act of 2005. (N)Any program authorized under the Violence Against Women Reauthorization Act of 2013.
 (O)Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10561 et seq.).
 (P)DNA-related and forensic programs and activities grants under part X of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10511 et seq.).
 (Q)A grant program for community-based sexual assault response reform grants under part T of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441et seq.).
 (R)The court-appointed special advocate program, as authorized by section 217 of the Crime Control Act of 1990 (34 U.S.C. 20323).
 (S)A program under subtitle C of title II of the Second Chance Act of 2007 (34 U.S.C. 60541 et seq.). (T)The COPS ON THE BEAT program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.).
 (U)The Comprehensive Opioid Abuse Grant Program under part LL of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10701 et seq.).
 (V)A grant under section 220531 of title 36, United States Code. (W)The program authorized under Part AA of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10551 et seq.).
 (X)Department of Transportation, Office of the Secretary, Nationally Significant Freight and Highway Projects.
 (Y)Department of Transportation, Office of the Secretary, National Infrastructure Investments. (Z)Department of Transportation, Federal Transit Administration, Bus and Bus Facilities Infrastructure Investment Program.
 (AA)Department of Transportation, Federal Transit Administration, Capital Investment Grants Program. (BB)Any program of the Department of the Treasury relating to Community Development Financial Institutions (within the meaning of section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)).
 (CC)The Southeast Crescent Regional Commission. (DD)The Northern Border Regional Commission.
 (EE)The Southwest Border Regional Commission. (FF)The Northern Great Plains Regional Authority.
 (GG)The Fair Housing Initiatives Program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a).
 (HH)The grant program under section 4611 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7261).
 (2)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses, and in the Bureau of the Census’s Small Area Income and Poverty Estimates for the most recent year for which the estimates are available.
 (3)High-poverty areaThe term high-poverty area means a census tract with a poverty rate of at least 20 percent during the 5 years most recently ending before the date of the enactment of this Act.
 3.10–20–30 formula for persistent poverty countiesNotwithstanding any other provision of law, the entity responsible for administering a development program shall use not less than 10 percent of the amounts made available in any appropriations Act for the program for any of fiscal years 2019 through 2028, in persistent poverty counties, if the entity is otherwise authorized to do so.
		4.Targeting high-poverty census tracts
 (a)In generalNotwithstanding any other provision of law, the entity responsible for administering a development program shall use not less than the amount described in subsection (b) of the amounts made available in any appropriations Act for the program for any of fiscal years 2019 through 2028, for projects in high-poverty areas, if the entity is otherwise authorized to do so.
 (b)Amount describedThe amount described in this subsection with respect to a program is an amount equal to the sum of— (1)the average percentage of Federal assistance awarded under the program in the 3 fiscal years most recently ending before the date of the enactment of this Act that were used for projects in high-poverty areas; plus
 (2)5 percent of the average total Federal loan and grant funds awarded under the program in the 3 fiscal years referred to in paragraph (1).
 (c)Report to CongressIf an entity responsible for administering a development program determines that the provision of benefits under the program in a particular census tract actually benefits individuals predominantly living in other census tracts, then the entity shall, within 3 months after the date of the enactment of this Act, inform the Director of the Office of Management and Budget and the Congress that it would be more appropriate to track the provision of benefits under the program based on the census tracts in which the individuals who actually receive the benefits reside and on whether the benefits serve individuals who reside in predominantly low-income census tracts.
 5.Failure to use fundsIf the entity responsible for administering a development program does not comply with section 4 with respect to the program for a fiscal year, the entity shall submit to the Congress a report that describes how the entity plans to do so in the next fiscal year.
 6.Report to congressWithin 6 months after the end of fiscal year 2019 and within 6 months after the end of each fiscal year thereafter, the entity responsible for administering each development program shall submit to the Congress a progress report on the implementation of this Act with respect to the development program.
		